DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US Pat. No. 4,789,919 and Cox hereinafter) in view of Morris et al. (US Pub. No. 2010/0118473 A1 and Morris hereinafter).
 As to Claim 1, Cox in Fig.1-Fig.7 discloses a motor control center (MCC) plug-in unit, comprising:
at least one stab (26) configured to engage a bus (31);
a stab shaft (44) coupled with a base of the at least one stab, wherein the stab shaft comprises a plurality of shaft segments (37, 39) configured to move relative to one another along an axis of the shaft ( …A pivot shaft 44 having square ends 37 and 39 and a circular central portion extends through a circular opening 41 in the housing and square openings 43 and 45 respectively in the handle operator and cam operator, providing a pivot point for the handle operator and the cam operator…See Col.2, Line 59-66); and
a stab translation mechanism (98,100,108,120,124) configured to rotate the stab shaft about the axis of the stab shaft such that the at least one stab rotationally transitions from a retracted position to an extended position (See Col.1, 38-45 and Col.5, Line 20-25 and Col.6, Line 63-Col.7, Line 3)
Although an MCC plug in thought, it doesn’t explicitly disclose:
at least one stab rotationally transitions about the axis of the stab shaft
Nonethless, Morris in his teachings as thought in Fig.1-Fig.17 discloses a rotary shaft 84 and stab guide 96 may generally be referred to as a racking-type actuating 
Therefore, it would have been obvious for a stab rotationally transitions about the axis of the stab shaft as thought by Morris within the teachings of Cox to utilize moveable line stabs to engage the power supply (such as a series of bus bars) after the bucket has been secured in the motor control center.
As to Claim 2, Cox in view of Morris discloses the MCC plug-in unit of claim 1, wherein the at least one stab comprises a plurality of angled stab contact leads (See Col. 2, Line 28-30).
As to Claim 3, Cox in view of Morris discloses the MCC plug-in unit of claim 1, wherein the stab shaft comprises a plurality of molded components, wherein the plurality of molded components are configured to interlock and to allow self-alignment of the at least one stab (See Col. 2, Line 28-30 and Col.5, Line 8-12).
As to Claim 4, Cox in view of Morris discloses the MCC plug-in unit of claim 1, wherein the at least one stab comprises a backup spring configured to bias arms of the at least one stab toward one another (See Col.2, Line 67-Col.3, Line 3).
As to Claim 5, Cox in view of Morris discloses the MCC plug-in unit of claim 1, wherein the stab translation mechanism is configured to be remotely operated via a control system (See Col.1, Line 37-45).
As to Claim 6, Cox in view of Morris discloses the MCC plug-in unit of claim 1, wherein the stab translation mechanism is electrically driven, manually driven, or pneumatically driven (See Col.3, Line 66 – Col.4, Line 10).
Claim 7, Cox in view of Morris discloses the MCC plug-in unit of claim 1, wherein the at least one stab comprises:
a first plurality of stab leads, wherein each stab lead of the first plurality of stab
leads is angled outward relative to a central axis of the at least one stab; and
a second plurality of stab leads, wherein each stab lead of the second plurality of stab leads is angled outward relative to the central axis of the at least one stab, and
wherein each stab lead of the second plurality of stab leads is angled downward relative to the central axis of the at least one stab when the at least one stab is in the extended position (See, Col.1, 38-45, Col. 2, Line 28-30,  Col.5, Line 20-25 and Col.6, Line 63-Col.7, Line 3).
As to Claim 8, Cox in view of Morris discloses the MCC plug-in unit of claim 7, wherein the second plurality of stab leads is configured to contact a bus bar before the first plurality of stab leads contacts the bus bar when the at least one stab is rotated from the retracted position to the extended position (See Col.5, Line 8-12).
As to Claim 9, Cox in view of Morris discloses the MCC plug-in unit of claim 7, wherein the first plurality of stab leads is above the second plurality of stab leads relative to the central axis of the at least one stab (See Col.4, Line 31-44).
As to Claim 10, Cox in view of Morris discloses the MCC plug-in unit of claim 1, comprising a disengagement feedback system configured to provide an indication that the at least one stab is in the retracted position (See Col.5, Line 20-26).
As to Claim 11, Cox in view of Morris discloses the MCC plug-in unit of claim 10, wherein the disengagement feedback system comprises an electrical feedback system, wherein the electrical feedback system comprises an electrical circuit that is configured 
As to Claim 12, Cox in view of Morris discloses the MCC plug-in unit of claim 10, wherein the disengagement feedback system comprises a mechanical lockout, where actuation of the mechanical lockout prevents translation of the at least one stab from the retracted position to the extended position (See Col.3, Line 66 – Col.4, Line 21).
As to Claim 13, Cox in view of Morris discloses the MCC plug-in unit of claim 10, wherein the disengagement feedback system comprises: a shutter assembly configured to close and prevent contact between the at least one stab and the bus when the at least one stab is in the retracted position; and an electrical feedback system including an electrical circuit that is configured to be closed by contact with the shutter assembly when the shutter assembly is closed (See Col.3, Line 5-31).
As to Claim 14, Cox in Fig.1-Fig.7 discloses a motor control center (MCC) plug-in unit, comprising:
at least one stab (26) configured to engage a bus (31);
a stab shaft (44) coupled with a base of the at least one stab, wherein the stab shaft comprises a plurality of shaft segments (37, 39) configured to move relative to one another along an axis of the shaft ( …A pivot shaft 44 having square ends 37 and 39 and a circular central portion extends through a circular opening 41 in the housing and square openings 43 and 45 respectively in the handle operator and cam operator, providing a pivot point for the handle operator and the cam operator…See Col.2, Line 59-66); and

a disengagement feedback system (120,122,124) configured to provide an indication that the at least one stab is in the retracted position (See Col.5, Line 20-26)
Although an MCC plug in thought, it doesn’t explicitly disclose:
at least one stab rotationally transitions about the axis of the stab shaft
Nonethless, Morris in his teachings as thought in Fig.1-Fig.17 discloses a rotary shaft 84 and stab guide 96 may generally be referred to as a racking-type actuating mechanism for extending and retracting the stabs 46, 48, 50, relative to bucket 16 (See [0043])
Therefore, it would have been obvious for a stab rotationally transitions about the axis of the stab shaft as thought by Morris within the teachings of Cox to utilize moveable line stabs to engage the power supply (such as a series of bus bars) after the bucket has been secured in the motor control center.
As to Claim 15, Cox in view of Morris discloses the MCC plug-in unit of claim 14, wherein the disengagement feedback system comprises an electrical feedback system (See Col.5, Line 20-26).
As to Claim 16, Cox in view of Morris discloses the MCC plug-in unit of claim 15, wherein the electrical feedback system comprises an electrical circuit that is configured to be closed by contact with the at least one stab when the at least one stab is in the retracted position See Col.1, Line 51-55 and Col.2, Line 22-58).
Claim 17, Cox in view of Morris discloses the MCC plug-in unit of claim 14, wherein the disengagement feedback system comprises a mechanical lockout (See Col.3, Line 13-20).
As to Claim 18, Cox in view of Morris discloses the MCC plug-in unit of claim 17, where actuation of the mechanical lockout prevents translation of the at least one stab from the retracted position to the extended position (See Col.3, Line 13-20).
As to Claim 19, Cox in view of Morris discloses the MCC plug-in unit of claim 14, wherein the disengagement feedback system comprises a shutter assembly configured to close and prevent contact between the at least one stab and the bus when the at least one stab is in the retracted position (See Col.3, Line 5-31).
As to Claim 20, Cox in view of Morris discloses the MCC plug-in unit of claim 19, wherein the disengagement feedback system comprises an electrical feedback system including an electrical circuit that is configured to be closed by contact with the shutter assembly when the shutter assembly is closed (See Col.3, Line 5-31).

Response to Arguments/Remarks
As to applicant’s argument “…The applicants respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest an MCC plug-in unit that includes a stab translation mechanism configured to rotate a stab shaft that includes a plurality of shaft segments configured to move relative to one another along an axis of the stab shaft, wherein the rotation of the stab shaft causes at least one stab coupled to the stab shaft to rotationally transition about the axis of the stab shaft from a retracted position to an extended position, as recited by amended independent 
In response to applicant’s arguments, the examiner respectfully disagrees with the applicant’s argument.  It is to be understood that the claims are examined using the broadest reasonable interpretation (BRI) enlight of the specification. In contrary to applicant’s argument, Cox alone discloses that the invention provides an assembly for retractably carrying a plug-on switch unit within a unit enclosure of a motor control center. The unit is pivotally mounted within the enclosure for movement between a first position in which the plug-on jaws are fully advanced for connection to the busway and a second position in which the plug-on jaws are fully retracted and clearly spaced from the busway while the unit enclosure remains in its operating position within the motor control center (See Col.1, 38-45). As to the newly amended claims, it is thought by Cox that the shaft (44) comprises a plurality of shaft segments (37, 39) and a circular central portion extends through a circular opening 41 in the housing and square openings 43 and 45 respectively in the handle operator and cam operator, providing a pivot point for the handle operator and the cam operator (See Col.2, Line 59-66). This clearly reads on the amended claims. Hence, Cox in view of Morris discloses the independent claims 1 and 14 and it is respective dependent claims and the rejection is maintained as shown above under 35 U.S.C. § 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846